Citation Nr: 0107852	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had certified active service from June 1987 to 
September 1987 and from February 1989 to March 1992 with 
additional periods of active duty for training and/or 
inactive duty for training.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision of the New Orleans, Louisiana Regional Office 
(RO) which increased the disability evaluation assigned for 
the veteran's service-connected migraine headaches to 10 
percent effective December 29, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's headache disorder has been reasonably shown 
to be productive of migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, but no more.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and 
Diagnostic Code 8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Historical Review

The veteran's service medical records indicate that he was 
seen in October 1990 with complaints of pain in the back of 
his neck for the previous three days.  The assessment was 
muscle contraction headache.  A May 1991 consultation report 
noted that the veteran was seen with a history of 
experiencing the sudden onset of a severe bifrontal headache 
six or eight months earlier while weight-lifting.  The 
veteran reported that from that point on, he had noticed that 
when exerting himself he would experience the rapid onset of 
a similar severe headache associated with nausea, photophobia 
and light-headedness.  The examiner indicated an impression 
of cough/exertional headache.  The examiner commented that it 
was most likely a benign headache syndrome.  A December 1991 
treatment entry also indicated an impression of 
cough/exertional headache.  

The veteran underwent a VA neurological examination in 
February 1998.  He described suffering from headaches which 
would begin as a throbbing pain in the bifrontal area and 
then radiate to the right temporoparietal area, the occipital 
area and to the back of the neck.  The veteran noted that 
most of the time the headaches would radiate on the right 
side, but that he might have a headache on the left side 
also.  He indicated that for one hour he would stay with the 
severe headache, but that after such time, with medication, 
the headache would ease off.  However, he would still stay 
with a steady aching for the entire day.  It was noted that 
the headache was associated with blurry vision and 
photophobia.  The veteran denied nausea or emesis and 
reported that the frequency of his headaches was twice a 
week.  The examiner reported that the veteran's cranial 
nerves II-XII were intact and that the sensory examination 
revealed intact sensation to all primary sensory modalities.  
The cerebellar examination revealed no dysmetria on finger-
nose-finger or heel-to-shin testing, bilaterally.  The 
diagnosis was migraine headache.  

In July 1978, service connection was granted for migraine 
headaches.  A noncompensable disability evaluation was 
assigned effective December 29, 1997.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A noncompensable 
evaluation is warranted for migraine with attacks less often 
than the frequency of attacks required for a 10 percent 
evaluation.  A 10 percent evaluation requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating 
attacks productive of severe economic inadaptability.  38 
C.F.R. Part 4, Diagnostic Code 8100 (2000).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In a December 1998 lay statement, the veteran's spouse 
reported that he would have headaches about two times a week 
and that he would take Tylenol.  She indicated that the 
veteran would have a light headache for the rest of the day 
which really seemed to bother him.  She stated that the 
veteran would call in sick sometimes when his headaches were 
worse and would stay in bed most of the day.  

In a December 1998 statement on appeal, the veteran reported 
that he had been suffering from headaches and light-
headedness for the past nine years.  He noted that he had 
been forced to use accrued sick leave in his present job in 
excess of 375 hours.  In a March 1999 statement on appeal, 
the veteran reported that he had headaches three to four 
times a week since he left the service.  He stated that the 
headaches would last from two to several hours and that he 
would usually get them in the morning.  The veteran reported 
that the first thirty minutes to an hour of the headaches 
would be very severe.  He noted that some of his symptoms 
included lightheadedness, an upset stomach, and neck and head 
pain.  

The veteran underwent a VA neurological examination in April 
1999.  He indicated that his headaches would mostly start 
early in the morning at three or four a.m. in the posterior 
neck area.  The veteran reported that he would stay with the 
severe headache for one hour and then the headache would be 
resolved, but would last for the entire day.  It was noted 
that the veteran had been taking aspirin which would help his 
headaches to a certain extent, but that he would stay with a 
light headache for almost the whole day.  He reported that 
sleep would help.  The veteran described his headaches as 
throbbing pain on the top of his head as well as behind his 
eyes.  The headaches were associated with nausea and 
photophobia, but no emesis.  It was reported, as to 
frequency, that the headaches occurred two to three times in 
a week.  The examiner reported that the veteran's cranial 
nerves II-XII were grossly intact and that the veteran had 
intact sensation to all primary sensory modalities.  The 
cerebellar examination revealed no dysmetria on finger-nose-
finger to heel-to-shin test.  The diagnosis was migraine 
headache.  An April 1999 report of a computerized tomography 
scan of the veteran's head indicated an impression of a 
normal scan.  

A May 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
migraine headaches to 10 percent effective December 29, 1997.  
The 10 percent disability evaluation has remained in effect.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of migraine 
headaches  with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
38 C.F.R. Part 4, Diagnostic Code 8100 (2000).  The most 
recent April 1999 VA neurological examination report noted 
that the veteran reported that he suffered from headaches 
which would start early in the morning in the posterior neck 
area.  He indicated that he would stay with a severe headache 
for one hour and then the severe headache would resolve, but 
a headache would last for the entire day.  The veteran stated 
that aspirin would help his headaches, but that he would stay 
with a light headache for almost the entire day.  It was 
noted that the headaches occurred two to three times in a 
week and were associated with nausea and photophobia, but no 
emesis.  The examiner indicated a diagnosis of migraine 
headache.  

Additionally, the Board observes that in a May 1999 statement 
on appeal, the veteran reported that his headaches would 
occur three to four times a week.  He noted that the 
headaches would be very severe for the first thirty minutes 
to an hour and that he would suffer from lightheadedness, an 
upset stomach and neck and head pain.  In December 1998 
statements on appeal, the veteran and his spouse reported 
that he had been forced to use accrued sick leave on his job 
due to his headaches.  The veteran specifically reported that 
he had been forced to use accrued sick leave in his present 
job in excess of 375 hours.  The Board is of the view that 
the evidence is sufficiently in equipoise as to whether a 30 
percent evaluation, reflecting characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, is more nearly indicative of the veteran's 
disability picture under the facts of this case.  As noted 
above, the veteran reported that his headaches occurred two 
to three times a week pursuant to the April 1999 VA 
neurological examination.  Additionally, although the 
headache symptomatology described by the veteran, is not 
specifically indicative of characteristic prostrating attacks 
occurring on an average of once of month, his statements in 
regard to his use of sick leave clearly indicate a functional 
component to his headache pathology.  His spouse has also 
indicated, in her testimony, that the veteran will often stay 
in bed all day after having one of his characteristically 
severe headaches during the early part of the day.  The 
medical evidence, however, fails to indicate what could 
reasonably be considered to be very frequent completely 
prostrating attacks productive of severe economic 
inadaptability as required for a 50 percent disability 
evaluation pursuant to the appropriate schedular criteria 
noted above.  Such symptomatology is simply not shown by the 
most recent evidence of record to include the April 1999 VA 
neurological examination a report.  Therefore, the Board 
concludes that a 30 percent disability evaluation is 
warranted for the veteran's service-connected migraine 
headaches.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 30 percent evaluation for migraine headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

